Citation Nr: 0911719	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-21 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to revocation of forfeiture of VA 
benefits. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty as a member of the 
Philippine Commonwealth Army from December 1941 to August 
1942. He died in August 1942. The appellant is his widow. 
         
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied a 
petition to reopen a September 1988 Board decision which 
determined that the appellant had forfeited her rights to VA 
benefits (except pertaining to insurance benefits) under then 
applicable 38 U.S.C. § 3503(a) (now 38 U.S.C.A. § 6103(a)). 


FINDINGS OF FACT

1.	In a February 1952 rating decision, the RO granted the 
appellant's claim for death benefits, as an unremarried widow 
of the Veteran.

2.	Through an April 1960 decision, the RO upon receipt of 
information that the appellant was the party to a common law 
marriage, found that recognition as an unmarried widow was no 
longer warranted, and determined that she was not eligible to 
receive Dependency and Indemnity Compensation (DIC) benefits. 

3.	In November 1985, the appellant filed a VA Form 21-8796, 
Statement of Termination of Marital Relationship, indicating 
that the individual with whom she had been in a common law 
marriage had abandoned her three years previously, and the 
relationship had ended. She provided a corroborating 
affidavit from two other individuals on her behalf.


4.	Following having determined by its own inquiry that the 
appellant and the same individual noted above remained in an 
open husband and wife relationship, the RO by a January 1987 
decision found that the appellant had forfeited the right to 
receive VA benefits (other than insurance benefits) based on 
a false or fraudulent declaration in support of her claim for 
DIC eligibility.

5.	The Board in a September 1988 decision upheld the 
forfeiture of rights, claims and benefits administered by VA 
pertaining to compensation and other benefits.

6.	The additional evidence associated with record since 
September 1988 does not relate to an unestablished fact 
necessary to substantiate the appellant's claim for 
revocation of forfeiture of benefits. 


CONCLUSIONS OF LAW

1.	The September 1988 Board decision which determined that 
the appellant had forfeited the right to receipt of VA 
benefits is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 
2008); 38 C.F.R. § 20.1100 (2008).

2.	New and material evidence has not been received to 
reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2008), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). (The Board notes that a regulatory 
amendment effective for claims pending as of or filed after 
May 30, 2008 removed the requirement that VA specifically 
request the claimant to provide any evidence in his or her 
possession that pertains to the claim. 73 Fed. Reg. 23,353-56 
(Apr. 30, 2008), to be codified later at 38 CFR 3.159(b)(1)). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The relevant notice information also must have been timely 
sent. The Court in Pelegrini II prescribed as the definition 
of timely notice the sequence of events whereby VCAA notice 
is provided in advance of the initial adjudication of the 
claim. See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1). 

The RO has informed the appellant of what evidence would 
substantiate her petition to reopen through a January 2007 
VCAA letter, which notified her as to each element of 
satisfactory notice set forth under the Pelegrini II 
decision. The May 2007 Statement of the Case (SOC) explained 
the general criteria pertaining to the forfeiture of 
eligibility for VA benefits, and the applicable regulation on 
reopening a claim. The VCAA notice further indicated the 
joint obligation between VA and the appellant to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court set 
forth additional criteria  as to the content of the notice to 
be provided in connection with a petition to reopen, 
essentially requiring that VA provide a comprehensive 
definition of "new and material" evidence. In carrying out 
this notice obligation, VA must consider the basis for the 
previous denial and then provide an explanation of what 
evidence would be needed to substantiate the element found 
insufficient in the previous denial. In this instance, the 
notice correspondence to the appellant provided a claim-
specific definition of the standard for "new and material" 
evidence which met the notice obligations prescribed by the 
Kent decision.

The RO/AMC has taken appropriate action to comply with the 
duty to assist the appellant. The primary question raised in 
this instance is whether there is a basis to revisit the 
prior determination in favor of forfeiture of benefits 
entitlement, and the dispositive evidence generally concerns 
that already of record when the appellant filed her petition 
to reopen. In support of her claim, the appellant has 
provided copies of previously filed documentation involving 
benefits claims, a newspaper article pertaining to veterans 
benefits programs, and several personal statements. The 
appellant previously was scheduled for a Central Office 
hearing in March 2009 for which she failed to report. As the 
appellant has not offered a good cause explanation for 
nonappearance or requested rescheduling of the hearing, the 
hearing request is deemed withdrawn. The record as it stands 
includes sufficient competent evidence to decide the claim. 
See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no 
further action is necessary to assist the appellant. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim on the merits. 

Analysis of the Claim

Through a February 1952 rating decision the RO originally 
granted the appellant's claim for death benefits as an 
unremarried widow of the Veteran, commencing as of August 12, 
1947. 

An April 1960 RO rating action later determined that the 
appellant was not eligible for the receipt of DIC benefits by 
reason of the fact that she was no longer recognized as the 
unremarried widow of the Veteran. The RO based this finding 
upon the results of a field examination indicating that since 
1945 the appellant and another individual had lived together 
in a husband and wife relationship and had several children 
together, and this had been known in the community in which 
they resided. Also cited was a March 1960 opinion from the 
office of the VA General Counsel interpreting the factual 
record to indicate that the appellant was a party to a common 
law marriage, and therefore could not claim entitlement to 
death benefits for VA purposes as an unremarried widow.

Following when in May 1970 the appellant filed correspondence 
in which she sought reconsideration of the matter of 
survivors' benefits, the RO sent her a June 1970 letter 
explaining that according to the evidence of record she could 
no longer be recognized as an unremarried widow, and that 
there was no basis upon which to reconsider her claim.

In September 1985, the appellant filed correspondence with 
the RO in which she requested advisement in connection with 
the status of her claim for death benefits.

Through a letter issued to her that month, the RO indicated 
that under applicable law where a widow terminated a 
relationship or conduct which resulted in imposition of a 
prior restriction on payment of benefit, including as to 
cohabitation outside of a marital relationship, a denial 
could not be supported due to the previous conduct. As a 
proviso, the effective date of an award of benefits could not 
be earlier than the date of receipt of application. The RO 
indicated that there was a period of one-year within issuance 
of that correspondence to submit additional supporting 
evidence.

In November 1985, the appellant filed VA Form 21-8796, 
Statement of Termination of Marital Relationship, in which 
she listed her marital status as widowed. She further 
indicated that the person with whom she had been in a 
relationship for several years had abandoned her more than 
three years previously, and that relationship was now 
terminated. The appellant provided a sworn affidavit from two 
other individuals who attested to the fact that the 
appellant's relationship with her common law husband had 
ended three years previously.

The RO in May 1986 initiated a field examination to ascertain 
the status of the identified common law marital relationship. 
On further inquiry with individuals who knew the appellant, 
including taking depositions from several of them, the RO 
concluded that in fact the appellant remained in an open 
husband and wife relationship and that the couple had never 
separated. 

In July 1988, the RO issued a proposed administrative 
decision which recommended that the appellant be charged with 
a proposed forfeiture of benefits under 38 U.S.C.A. § 3503(a) 
based upon having provided fraudulent information in 
connection with the claim for eligibility for DIC benefits. A 
January 1987 administrative decision adopted the proposed 
recommendation, and held that the appellant had forfeited all 
rights, claims and benefits to which she otherwise might be 
entitled under VA laws, except those pertaining to insurance 
benefits. The appellant appealed this determination to the 
Board. 

In its September 1988 decision, the Board held that the 
appellant had forfeited all rights, claims and benefits 
administered by VA (apart from insurance benefits) under 
provisions of 38 U.S.C.A. § 3503(a). In support of this 
holding, the Board found that the evidence established that 
the appellant had been living together with another 
individual and they had been holding themselves out as 
husband and wife since 1946, without a period of separation. 
The Board considered that in her statement of November 1985 
and accompanying affidavit, the appellant had given false 
information regarding her relationship which if believed, 
would have resulted in her being paid benefits to which she 
had no entitlement. This constituted a clear attempt to make 
knowing false statements which were intended to subvert the 
claims process. The Board's September 1988 decision subsumed 
the RO's previous determinations in this case. See 38 
U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104 (when the Board 
affirms a determination of the RO, that determination is 
subsumed by the final appellate decision). This decision 
thereafter became final and binding on the merits. See 
U.S.C.A. § 7104; 38 C.F.R. §§ 3.104(a).

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156. For the purpose 
of establishing whether new and material evidence has been 
submitted,         the credibility of the evidence, although 
not its weight, is to be presumed.        Justus v. Principi, 
3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    
9 Vet. App. 273, 283 (1996).

Under applicable law, whosoever knowingly makes a false or 
fraudulent affidavit, declaration, certificate or statement 
concerning any claim for benefits under any of the laws 
administered by the Secretary shall forfeit all rights, 
claims, and benefits under all laws administered by VA 
(except laws pertaining to insurances benefits). 
See 38 U.S.C.A. § 6103(a) (West 2002 and Supp. 2008) 
(formerly 38 U.S.C. § 3503(a)).

In Trilles v. West, 13 Vet. App. 314 (2000) (en banc), the 
United States Court of Appeals for Veterans Claims observed 
that an original forfeiture action is an adversarial process 
initiated by VA and requires the application of the beyond-a-
reasonable-doubt standard to declare a forfeiture. The Court 
further held that a declaration of forfeiture may be reopened 
upon the presentment of new and material evidence, or revised 
based on a finding of clear and unmistakable error in the 
original forfeiture decision. 

Since the Board's September 1988 decision in this case, the 
appellant has provided additional items of evidence, 
consisting of copies of personnel records from the Veteran's 
service; the death certificate for the individual with which 
she had been a party to a common law marriage dated from 
September 2006; the copy of an October 1965 application for a 
Philippine National Red Cross administered welfare program 
for survivors of former prisoners of war, and a March 1970 
letter pertaining to participating in that program; a 
newspaper article with reference to recent proposed 
legislation pertaining to veterans benefits programs; and 
several personal statements in support of her claim.

The records the appellant has provided as to the Veteran's 
personnel file indicate when and in what capacity he had 
military service, and lists his personal information of 
record from that time period. These reports are consistent 
with the documentation already on file. Based on these 
records it is also verified that the appellant is the 
Veteran's widow which is not a disputed fact in the instant 
case. 

The death certificate dated from September 2006 for the 
individual with whom the appellant had been party to a common 
law marriage indicates the date and cause of death. In the 
category of civil status the information provided states that 
this individual was "married." The appellant in her 
correspondence has alleged that the fact that her common law 
husband died in 2006 entailed that she again warranted the 
status of an unmarried widow, and by implication 
reinstatement of eligibility to receive payments of DIC 
benefits. 

The Board notes on this argument the appellant has raised 
that there are certain factual circumstances pursuant to 
which a surviving spouse's eligibility for DIC may be 
reinstated upon evidence furnished that a remarriage has 
since been terminated. See, e.g., 38 C.F.R. § 3.55(a)(5) 
(where on or after January 1, 1971 the fact that a surviving 
spouse has held himself or herself out as the common law 
spouse of another individual will not bar the eligibility for 
benefits on termination of the relationship, provided 
occurring in advance of November 1, 1990). A determination on 
whether the appellant would qualify for reinstatement of 
status as a surviving spouse is unnecessary, however, given 
that the issue under review is not one of basic eligibility, 
but rather the attempt at reopening a prior forfeiture 
action. The present claim is limited to whether there is 
additional new evidence to reopen the Board's September 1988 
decision upholding the forfeiture of benefits. Provided the 
appellant on ending her common law marriage qualified for 
reinstatement as a surviving spouse, that issue alone cannot 
be considered without first overcoming the bar of forfeiture 
of compensation benefits. The evidence the appellant has 
provided consisting of the September 2006 death certificate 
does not indicate any basis to question or revisit the 
Board's prior final decision in September 1988, which upheld 
the forfeiture action according to the evidence then of 
record.  

Also of record is a copy of an application dated October 1965 
for a Philippine National Red Cross administered welfare 
program for survivors of former prisoners of war which 
documents the appellant's participation in the program. A 
March 1970 letter from the Red Cross organization indicates 
her receipt of funds. These records do not however involve 
any claim for benefits administered by VA, nor do they offer 
further relevant information on the common law marriage 
relationship which at that point had effectively precluded 
the appellant's DIC benefits entitlement.

The copy of a June 2007 article from a Philippine newspaper 
discussed recent proposed legislation on which the U.S. 
Senate Committee on Veterans Affairs had voted favorably, 
which awarded monthly pensions for Filipino World War II 
veterans and their widows. In an October 2007 statement 
accompanying the newspaper article, the appellant stated that 
in addition to advancing several of the technical points 
incidental to her claim, she further wished to avail herself 
of the provisions of omnibus benefits legislation, presumably 
referring to the legislative initiative that is identified 
above. However, there are specific applicable laws and 
regulations which already apply to adjudicating a petition to 
reopen. The subject matter of the proposed legislation which 
the Veteran has identified is not relevant to this case.

The remaining newly received evidence consists of statements 
which represent the appellant's own assertions in this 
matter. In addition to those contentions which the appellant 
has advanced in setting forth the items of evidence above, 
she contends that during the RO's field examination inquiry 
in 1960 into marital relationship status a VA official 
informed her that upon the death of her common law husband 
she could reapply for DIC eligibility. While a reapplication 
may have been possible under more general circumstances, here 
the dispositive question is the propriety of a VA forfeiture 
action based on allegedly fraudulent statements, and 
revocation of forfeiture is a necessary condition to further 
adjudicating the issue of benefits eligibility. In any event, 
the provision of erroneous advice by a government official 
cannot be used to estop VA from deying benefits. See Shields 
v. Brown, 8 Vet. App. 246, 351 (1995). The additional 
statements that the appellant has provided are generally 
cumulative of the existing record of her contentions in 
support of her claim. See Reid v. Derwinksi, 2 Vet. App. 312 
(1992). See also Untalan v. Nicholson, 20 Vet. App. 467 
(2006) (the presentation of new arguments based on evidence 
already of record as of the previous decision does not 
constitute new evidence).  
 
In summary, the newly received evidence is not also material 
to the disposition of the claim for revocation of forfeiture 
of VA benefits. 38 C.F.R. § 3.156. The information and 
evidence which the appellant has provided does not directly 
contradict or warrant reconsideration of the September 1988 
decision implementing the forfeiture of benefits. As the 
criteria for new and material evidence to reopen the claim 
have not been met, the benefit-of-the-doubt doctrine does not 
apply, and the petition to reopen must be denied. See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen a claim of entitlement to revocation 
of forfeiture of VA benefits is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


